Citation Nr: 1030422	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri.  In June 2007, the Board denied entitlement to 
TDIU.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 2008 
Joint Motion for Remand, the parties (the Secretary of VA and the 
Veteran) determined that a remand was warranted.  By a November 
2008 Order, the Court granted the Joint Motion for Remand, 
vacated the June 2007 Board decision, and remanded the matter for 
readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran asserts that she is unable to obtain and maintain 
substantially gainful employment as a result of her service-
connected disabilities.  A review of the claims file reflects 
that she is currently in receipt of service-related compensation 
benefits for the following disabilities: status post-total 
abdominal hysterectomy, rated as 50 percent disabling; residuals 
of a cervical spine fracture, rated as 30 percent disabling; 
status post-arthroscopic right knee, rated as 10 percent 
disabling; sinusitis, rated as 10 percent disabling; varicose 
veins of the left leg, rated as zero percent disabling, and a 
pilonidal cyst excision, rated as zero percent disabling.  Her 
combined disability rating as of the date of her claim is 70 
percent; thus, she meets the percentage requirements for 
schedular TDIU and consideration of whether TDIU should be 
granted on an extraschedular basis is unnecessary.  See 38 C.F.R. 
§§ 4.16; 4.25 (2009).  

In reviewing the evidence of record, the Board observes that at 
no time during this appeal has the Veteran been provided a VA 
examination(s) that adequately evaluates the severity of each of 
her service-connected disabilities and discusses the cumulative 
effect of these disabilities on her ability to perform various 
types of labor, including sedentary, light-duty, and labor-
intensive employment.  The Board acknowledges that the Veteran 
recently submitted a December 2009 VA examination report which 
appears to evaluate all of her service-connected disabilities.  
However, this report clearly indicates that the claims file was 
not available for review in conjunction with the examination.  
Additionally, the December 2009 VA examiner did not provide any 
discussion regarding the total impact of the Veteran's 
disabilities on her occupational functioning, to include any 
effects from medication as asserted by the Veteran's attorney in 
a March 2010 letter.  Under these circumstances, the December 
2009 VA examination cannot be said to be adequate for rating 
purposes and a new examination is warranted to fully address the 
questions before the Board for appellate review.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also 38 U.S.C.A. § 5103A(d) (West 2002 
& Supp 2009).  

Additional evidentiary and procedural development is needed, 
however, prior to obtaining a VA examination.  First, the Veteran 
has submitted a number of VA Form 21-4142s (Authorization and 
Consent to Release Information to the VA) indicating treatment at 
the VA Medical Center (MC) in Columbia, Missouri for service-
connected disabilities since 2004.  The claims file only contains 
limited treatment records since May 2004.  Since VA records are 
considered in the constructive possession of VA adjudicators, the 
agency of original jurisdiction (AOJ) should obtain any 
outstanding VA treatment records dated from January 2004 through 
the present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103A(b).  Similarly, the AOJ should make 
reasonable efforts to obtain any records associated with the 
Veteran's previously denied claim for Social Security disability 
benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 
2010); Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

The November 2008 Joint Motion for Remand directs the Board to 
consider "extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1)" in adjudicating the Veteran's claim for TDIU.  
There is no legal authority, however, for applying 38 C.F.R. 
§ 3.321(b)(1), which provides for consideration of an 
extraschedular disability rating for a particular disability when 
such disability presents exceptional or unusual circumstances 
with such related factors as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular standard, to a claim for 
TDIU.  Rather, the Court has held that a claim for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) is separate from the 
issue of entitlement to TDIU under 38 C.F.R. § 4.16.  Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); Stanton v. Brown, 5 Vet. App. 
563, 564-70 (1993); see also VAOPCGPREC 6-96,  9 (1996) 
(claimant's assertion of unemployability does not inherently 
represent assertion that schedular ratings are inadequate 
pursuant to 38 C.F.R. § 3.321(b)(1)).  

Nevertheless, the Board is bound to follow what is directed in 
the Joint Motion for Remand.  See Tobler v. Derwinski, 2 Vet. 
App. 8, 11 (1991) (any rulings, interpretations or conclusions of 
law contained in decisions of the Court are authoritative and 
binding and are to be considered and followed by the Board unless 
overturned by Court en banc, the United States Court of Appeals 
for the Federal Circuit, or the Supreme Court).  In the present 
case, the Veteran's attorney submitted correspondence in March 
2010 requesting higher schedular disability ratings for service-
connected varicose veins, sinusitis, and right knee disability.  
Generally, the Board would refer these issues to the AOJ for 
consideration.  However, because increased rating claims for the 
Veteran's disabilities are inextricably intertwined with the 
issue of entitlement to TDIU, such claims must be developed and 
adjudicated prior to the AOJ's readjudication of this issue.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In developing and 
adjudicating these claims, the AOJ should consider whether 
referral under 38 C.F.R. § 3.321(b)(1) is warranted.  Similarly, 
the Board finds that the Veteran's previously raised, but 
unadjudicated, claims of entitlement to service connection for a 
left shoulder disorder, a bilateral hand disorder, a left upper 
arm disorder, a left neck disorder, and headaches should all be 
considered by the AOJ in conjunction with the issue of an 
increased rating for the Veteran's cervical spine disability 
since the Veteran has claimed them as part of or related to her 
service-connected residuals of a cervical spine fracture.  See 
id.  

As a final note, additional evidence has been associated with the 
claims file since the Board's prior decision in June 2007.  At no 
time has the Veteran waived initial AOJ review of this evidence.  
In fact, she expressly requested that the AOJ review the December 
2009 VA examination report prior to the Board readjudicating the 
issue of entitlement to TDIU.  While this appeal is on remand, 
any readjudication by the AOJ should include the evidence 
associated with the claims file since the June 2007 Board 
decision.  38 C.F.R. § 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the 
VAMC in Columbia, Missouri for the period 
from January 2004 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

2.  Obtain copies of any Social Security 
Administration (SSA) disability benefit 
determinations as well as any copies of the 
records on which such determinations were 
based.  A response, negative or positive, 
should be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.

3.  Any attempts to retrieve any VA and non-
VA records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps 
taken by the AOJ to obtain the evidence, and 
notify the Veteran that it is ultimately her 
responsibility to furnish the evidence in 
support of her claim.  

4.  Develop and adjudicate the issues of 
entitlement to an increased disability rating 
for varicose veins, sinusitis, and status 
post-arthroscopy of the right knee, to 
include the issue of whether referral 
for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1) is appropriate.  
The AOJ should also develop and adjudicate 
the issue of entitlement to an increased 
disability rating for residuals of a cervical 
spine fracture, to include the issue of 
referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) and entitlement 
to service connection for a left shoulder 
disorder, a bilateral hand disorder, a left 
upper arm disorder, a left neck disorder, 
and/or headaches, all claimed as secondary to 
or part of her service-connected residuals of 
a cervical spine fracture.  A separate rating 
action should be issued by the AOJ and the 
appellant should be notified of her appellate 
rights.  The appellant should also be 
informed that this new rating action, if 
unfavorable, will not be before the Board 
unless it is appealed to the Board.  

5.  Following completion of the above 
development (and any other development deemed 
necessary), the AOJ should review the 
expanded record and consider whether TDIU may 
be awarded on the basis of the evidence of 
record at such time, to include evidence 
received following the June 2007 Board 
decision.  If the AOJ determines that TDIU 
should be granted based on its review of the 
expanded record, it should issue a rating 
decision as to this issue.

6.  Following completion of the above, and 
provided that TDIU has not been awarded, 
schedule the Veteran for a TDIU examination.  
The examiner must be provided with the entire 
claims file, including a copy of this REMAND, 
a list of the Veteran's service-connected 
disabilities, and any VA examination reports 
obtained in conjunction with the adjudication 
of her increased rating claims.  The 
examination report should reflect that a 
review of the claims file was completed.  The 
examiner should evaluate all of the Veteran's 
service-connected disabilities, obtaining any 
specialty examinations if necessary.  After 
completing an examination of the Veteran, 
reviewing the record, and reviewing any 
specialty examinations obtained, the VA 
physician should discuss what functional 
limitations the Veteran experiences as a 
result of the cumulative effect of her 
service-connected disabilities, including any 
effects from medication taken for such 
disabilities, and what impact, if any, these 
have on the Veteran's occupational 
functioning.  The examiner should describe if 
and how the Veteran's service-connected 
disabilities might impact her ability to 
perform sedentary, light-duty, and labor-
intensive employment.  The examiner should 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that the veteran's service 
connected disabilities cause her to be unable 
to obtain and retain substantially gainful 
employment.  A rationale which considers the 
clinical and lay evidence of record should 
accompany any opinion(s) provided in the 
report.  

7.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, to include evidence 
received following the June 2007 Board 
decision, and determine if the Veteran has 
submitted evidence sufficient to warrant 
entitlement to TDIU.  Unless the benefits 
sought on appeal are granted, the Veteran and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


